Fourth Court of Appeals
                                      San Antonio, Texas
                                             October 7, 2016

                                          No. 04-16-00647-CV

                             IN RE Mary WINTERS and Mila Cheatom

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On October 5, 2016, Relators filed a petition for writ of mandamus. The court has
considered the petition and is of the opinion that Relators are not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.


           It is so ORDERED on October 7, 2016.



                                                          _________________________________
                                                          Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2016.



                                                          ___________________________________
                                                          Keith E. Hottle, Clerk



1
 This proceeding arises out of Cause No. 2015-CI-03926, styled Mary Winters and Mila Cheatom v. 738 Property,
LLC, et al, pending in the 45th Judicial District Court, Bexar County, Texas, the Honorable Stephani A. Walsh
presiding.